DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 18 November 2020 has been entered.  Claims 1-14 are pending.
The previous claim objection has been withdrawn in light of Applicants’ claim amendment filed 18 November 2020.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hultin et al. (US 6,288,216) in view of Ngapo et al. (“Capillary gel electrophoresis versus SDS PAGE of exudate from fresh pork” in Meat Science, 53 (1999), pp. 145-148).
Regarding claims 1, 2, 4-9, 11-14, Hultin et al. disclose a process for recovering protein  from an animal muscle source of protein and the resulting protein composition wherein the process comprises the steps of: (a) mixing a particulate form of the animal tissue with an acidic aqueous liquid having a pH between about 2.5 and 3.5 to produce a protein rich solution; and (b) raising the pH of the recovered supernatant (wherein the supernatant comprises solubilized myofibrillar and sarcoplasmic proteins – see C3/L44-63) to between about 5.0 and about 5.5 to recover a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle tissue proteins (Abstract, Figure 4, C1/L11-13, C3/L44-C4/L9, C4/L21-46).
While Hultin et al. disclose a process for recovering protein from a muscle source of protein, the reference is silent with respect to purge. 
Ngapo et al. teach exudate (i.e. purge) obtained from fresh meat is known to comprise both sarcoplasmic and myofibrillar proteins (Abstract, p. 147/Table 1).  Ngapo et al. teach that the exudate is mainly sarcoplasmic in origin (p. 147/3. Results and discussion).
Hultin et al. and Ngapo et al. are combinable because they are concerned with the same field of endeavor, namely, proteins from animal meat.  Given Hultin et al. teach a process of recovering protein from an animal muscle source of protein, since Ngapo et al. teach an animal 
Given Hultin et al. disclose recovery of a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle proteins from a low  value meat product, since Hultin et al. disclose a recovery process substantially similar to that presently claimed, one of ordinary skill in the art would be motivated to try using similar low value meat sources for the process, including exudate, as taught by Ngapo, and would expect yields as presently claimed.
Regarding claims 3 and 10, modified Hultin et al. disclose all of the claim limitations as set forth above.  While Hultin et al. disclose that suitable animal protein sources or animal muscle tissue include fish, chicken, beef or lamb (C8/L49-54), the reference is silent with respect to pork.  However, absent evidence to the contrary, given Hultin et al. disclose a process directed to isolating a protein component of animal muscle tissue generally, it would have been obvious to one of ordinary skill in the art to have used any animal protein source, including pork, and arrive at the present invention.     
Response to Amendment
The Declaration under 37 CFR 1.132 filed 18 November 2020 (originally filed in U.S. Application No. 13/385,397 on March 30, 2017) is insufficient to overcome the rejection of claims 1-14 under 35 U.S.C. 103(a)  as being unpatentable over Hultin et al. (US 6,288,216) in view of Ngapo et al. (“Capillary gel electrophoresis versus SDS PAGE of exudate from fresh pork” in Meat Science, 53 (1999), pp. 145-148) as set forth in the last Office action.
Declarant submit "[i]n accordance with the data provided herein and the data in the specification, in accordance with the claimed invention, demonstrate that purge, a protein with minimal or no myofibrillar protein surprisingly precipitates into a protein product without the addition of myofibrillar protein (paragraph 6).
Declarant submits data to show that “purge is comprised of sarcoplasmic protein and no myofibrillar protein” (paragraph 7).
Here, Ngapo et al. clearly demonstrate that extrudate from pork (i.e. purge) comprises myofibrillar protein (see p. 147/Fig. 1, Table 1).  
Declarant also submits data from his thesis “showing that sarcoplasmic protein are soluble and do not precipitate unless in the presence of myofibrillar proteins" (paragraph 8).  
Declarant submits “[i]n Hultin, we were able to get precipitation of sarcoplasmic proteins in an amount between 8%-18% of the total weight" "because the animal muscle tissue starting material had myofibrillar protein."  Declarant submits “[w]e received a higher yield because, in my opinion, I believe that when myofibrillar protein is solubilized along with sarcoplasmic protein, the sarcoplasmic protein will then precipitate along with the myofibrillar."  
Declarant submits “[a]s reinforced by the data of my thesis, and before the present invention, it was my opinion that when no myofibrillar protein is present then sarcoplasmic protein could not be solubilized and then precipitated” (paragraph 9).  Declarant submits “at the time before the discovery of the invention, I would not have combined the methodology of Hultin which uses a starting material with significant amounts of myofibrillar protein with the purge of Ngapo, which has sarcoplasmic protein and no measurable myofibrillar protein, because, at the time, I did not think that sarcoplasmic proteins would precipitate from purge” (paragraph 9).  Declarant submits “[w]e later discovered that claimed invention (e.g. that the sarcoplasmic proteins from the purge could be precipitated) by accident” (paragraph 9).  
Declarant submits “[e]ven thought, at the time, in Hultin, we were not sure exactly why this was happening, it is my opinion that the Hultin methodology worked because there was co-precipitation of the myofibrillar proteins and the sarcoplasmic protein” (paragraph 10).  Declarant submits “[t]here is no expectation of success in combining the methodology of Hultin with the purge of Ngapo because in previous experiments that I performed, I could not get sarcoplasmic proteins to precipitate (Fig.2) and I knew that purge had not myofibrillar proteins present (Fig. 1)" (paragraph 10).
Declarant submits “I, one of skill in the art and an expert in the field, did not expect the protein source having mostly sarcoplasmic proteins and no myofibrillar protein to be recoverable (e.g., solubilizing with an acid and then precipitating with a base), and would not substitute the solid animal muscle tissue of Hultin with the purge of Ngapo" (paragraph 11).  Declarant submits "I believe this is reinforced by Kim, et al. . . . which states that sarcoplasmic protein (SP) without, added salt are soluble throughout the entire pH spectrum" (paragraph 11).”
Hultin et al. disclose a process for recovering protein  from an animal muscle source of protein and the resulting protein composition wherein the process comprises the steps of: (a) mixing a particulate form of the animal tissue with an acidic aqueous liquid having a pH between about 2.5 and 3.5 to produce a protein rich solution; and (b) raising the pH of the recovered supernatant (wherein the supernatant comprises solubilized myofibrillar and sarcoplasmic proteins – see C3/L44-63) to between about 5.0 and about 5.5 to recover a protein product containing myofibrillar proteins and a significant proportion of the sarcoplasmic protein of the original muscle tissue proteins (Abstract, Figure 4, C1/L11-13, C3/L44-C4/L9, C4/L21-46).
 While Hultin et al. present a theory regarding the recovery of sarcoplasmic protein including wherein they bind to myofibrillar and cytoskeletal proteins, Hultin et al. also suggests the enhanced recovery may be due to molecular changes in the sarcoplasmic proteins wherein they become insoluble at that pH (C6/L43-46).
The fact that Hultin et al. proposes that the ability to recover sarcoplasmic protein from meat tissue may be due to molecular changes in the sarcoplasmic proteins is motivation for the skilled artisan to try the method on other known sources of sarcoplasmic protein.
The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987) (see MPEP 716.01 (d))
Response to Arguments
Applicants’ arguments filed 18 November 2018 have been fully considered but they are not persuasive. 
See Response to Amendment set forth in paragraph 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796